 PROB 12C                                                                             Report Date: January 24, 2020
(6/16)

                                       United States District Court
                                                                                                        FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                               Jan 24, 2020
                                                                                                   SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Zeferino Camacho-Ambrocio                 Case Number: 0980 2:16CR00129-TOR-1
 Address of Offender:                         Othello, Washington 99344
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: October 12, 2016
 Original Offense:         Alien in U.S. after Deportation, 8 U.S.C. § 1326
 Original Sentence:        Prison - 94 days                  Type of Supervision: Supervised Release
                           TSR - 36 months

 Revocation Sentence       Prison - 8 days
 (01/15/2019)              TSR - 10 months

 Revocation Sentence       Prison - 1 month
 (08/02/2019)              TSR - 6 months
 Asst. U.S. Attorney:      Matthew F. Duggan                 Date Supervision Commenced: August 16, 2019
 Defense Attorney:         Nicholas W. Marchi               Date Supervision Expires: February 15, 2020


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition # 2: After initially reporting to the probation office, the defendant will
                        receive instructions from the court or the probation officer about how and when to report to
                        the probation officer, and the defendant must report to the probation officer as instructed.

                        Supporting Evidence: Mr. Camacho-Ambrocio is alleged to have failed to report to the
                        probation officer as directed on January 21, 2020.

                        On August 20, 2019, the probation officer reviewed the conditions of supervision with Mr.
                        Camacho-Ambrocio. The offender signed a copy of the judgement and was provided a copy.

                        On January 16, 2020, the probation officer contacted Mr. Camacho-Ambrocio at his home.
                        Mr. Camacho-Ambrocio was directed to report to the probation office on January 17, 2020,
                        at 11 a.m. to address his violations and to submit to drug testing. Mr. Camacho-Ambrocio
Prob12C
Re: Camacho-Ambrocio, Zeferino
January 24, 2020
Page 2

               acknowledged the appointment and confirmed that he had transportation to get to the
               probation office. The offender failed to appear to the probation office at the appointment
               time, but did call approximately 2 hours later saying that he did not have transportation that
               day. Another appointment was set for Mr. Camacho-Ambrocio to report to the probation
               office on January 21, 2020 at 9 a.m. Mr. Camacho-Ambrocio failed to report as directed by
               the probation officer and no further communication has been received.
          2    Special Condition #2: You must undergo periodic substance abuse evaluations at the
               direction of your supervising officer and, if indicated by a licensed/certified treatment
               provider, enter into and successfully complete an approved substance abuse treatment
               program, which could include inpatient treatment and aftercare upon further order of the
               court. You must contribute to the cost of treatment according to your ability to pay. You
               must allow full reciprocal disclosure between the supervising officer and treatment provider.

               Supporting Evidence: As of January 23, 2020, Mr. Camacho-Ambrocio is alleged to have
               failed to attend substance abuse treatment.

               On August 20, 2019, the probation officer reviewed the conditions of supervision with Mr.
               Camacho-Ambrocio. The offender signed a copy of the judgement and was provided a copy.

               On January 17, 2020, the probation officer received a notice from Adams Integrated Services
               that Mr. Camacho-Ambrocio missed three treatment sessions in December 2019. On
               January 16, 2020, Mr. Camacho-Ambrocio was directed by the probation officer to re-
               engage in substance abuse treatment. On January 23, 2020, the probation officer spoke with
               Adams Integrated Services and discovered that Mr. Camacho-Ambrocio has not returned to
               treatment and his file is in the process of being closed.
          3    Special Condition #3: You must abstain from the use of illegal controlled substances, and
               must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
               no more than 6 tests per month, in order to confirm continued abstinence from these
               substances.

               Supporting Evidence: Mr. Camacho-Ambrocio is alleged to have failed to report for urine
               drug testing on December 5, and 30, 2019; January 7, 14, and 21, 2020.

               On August 20, 2019, the probation officer reviewed the conditions of supervision with Mr.
               Camacho-Ambrocio. The offender signed a copy of the judgement and was provided a copy
               of it. The probation officer also provided instructions to Mr. Camacho-Ambrocio to call
               Social Treatment Opportunity Program’s (STOP) color line every day and report to STOP
               when his color, gold, was indicated.

               On January 16, 2020, STOP advised the probation officer that Mr. Camacho-Ambrocio had
               not been reporting for urine drug testing, but had neglected to advise the probation officer.
               On January 22, 2020, STOP further advised that Mr. Camacho-Ambrocio’s color group,
               gold, was directed to submit to testing on December 5, and 30, 2019; January 7, 14, and 21,
               2020. On January 16, 2020, the probation officer confronted Mr. Camacho-Ambrocio
               regarding his missed drug testing and the offender stated that his cell phone was not working
               and his family would not let him use theirs. Mr. Camacho-Ambrocio was directed to report
               to the probation office on January 17, and 21, 2020, when a urine drug test would be taken.
               Mr. Camacho-Ambrocio failed to report to the office as directed.
Prob12C
Re: Camacho-Ambrocio, Zeferino
January 24, 2020
Page 3
The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegations contained in this petition.



                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     01/24/2020
                                                                           s/Curtis G. Hare
                                                                           Curtis G. Hare
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other                                                             Thomas O. Rice
                                                                            Chief United States District Judge
                                                                           Signature of Judicial Officer
                                                                              January 24, 2020

                                                                           Date
